     Case 2:18-cr-00208-RFB-DJA Document 194 Filed 01/16/21 Page 1 of 4



 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                  ***
 7    UNITED STATES OF AMERICA,                                 Case No. 2:18-cr-00208-RFB-DJA
 8                 Plaintiff/Respondent,                                      ORDER
 9           v.
10    TIANNA CHRISTINA CORDOVA,
11                 Defendant/Petitioner.
12
13
14          Before the is Defendant Petitioner’s Emergency Motion for Reducing Sentence [ECF No.

15   184]. For the reasons stated below, the Court GRANTS this motion.
16
17
            I.      BACKGROUND
18
            On July 11, 2019, the Court sentenced Ms. Cordova to 120 months of incarceration
19
20   followed by fifteen years of supervised release for her conviction of distribution of a controlled

21   substance. ECF No. 116. The Court incorporates by reference its findings at the hearing on
22
     December 18, 2020 to the extent that they do not conflict with this written final order.
23
24
            II.     LEGAL STANDARD
25
26          Federal law permits a district court to modify a sentence under certain conditions pursuant

27   to 18 U.S.C. §3582(c)(1)(A). Specifically, a court may modify a defendant’s sentence “upon
28
     motion of the defendant after the defendant has fully exhausted all administrative right to appeal a
     Case 2:18-cr-00208-RFB-DJA Document 194 Filed 01/16/21 Page 2 of 4



 1   failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days
 2   from the receipt of such a request by the warden of the defendant’s facility, whichever is earlier.”
 3
     Id. Once a motion has been filed, a court may modify a sentence “after considering the factors set
 4
     forth in section 3553(a) to the extent that they are applicable” and if the court finds “extraordinary
 5
 6   and compelling reasons warrant such a reduction.” Id. at §3582(c)(1)(A)(i).

 7
 8          III.    DISCUSSION
 9
            The Court first finds that Ms. Cordova has established, as conceded by the government,
10
     ECF No. 189, an “extraordinary and compelling reason” which qualifies her for compassionate
11
12   release. Specifically, her medical records establish that she is at a heightened risk for complications

13   from COVID-19 infection. See ECF No. 184. She suffers from at least from at least two underlying
14   medical conditions—obesity and asthma—that place her at heightened risk of severe
15
     complications from a covid infection. Indeed, the BOP itself has found that Ms. Cordova qualifies
16
     for release to home confinement based upon her risk of covid complications, her low likelihood of
17
18   recidivism and her lack of danger to the community. ECF No. 184, Exh. A.

19          The Court further finds that Ms. Cordova has exhausted her administrative remedies in this
20   case as required by Section 3582. She requested compassionate release from the BOP and was
21
     rejected for her early release or release to home confinement. ECF No. 184. The government again
22
     does not contest that she has exhausted her administrative remedies in this case. ECF No. 189.
23
24          The Court further finds upon consideration of the factors under 18 U.S.C. §3553 that it

25   would be appropriate for her to be released. The Court is familiar with the facts of her case and
26   incorporates by reference the sentencing record and its findings at the hearing in this case. The
27
     ///
28

                                                       2
     Case 2:18-cr-00208-RFB-DJA Document 194 Filed 01/16/21 Page 3 of 4



 1   Court finds that the factors under Section 3553 may be served by the imposition of restrictive
 2   conditions of supervision in conjunction with the time that has been served by Ms. Cordova.
 3
            The Court finds that Ms. Cordova has served a sufficient amount of time on her federal
 4
     sentence to serve as a sufficient deterrent to future criminal conduct. The Court will also be
 5
 6   imposing a period of home confinement as a further deterrent to future criminal conduct. The Court

 7   also notes that the nature of her confinement due to the pandemic in federal custody, especially in
 8   terms of being severely restricted in terms of programming, restrictive incarceration conditions
 9
     and visitation has resulted in harsher conditions for her incarceration than she would have
10
     otherwise had to endure.
11
12          The Court also reiterates its prior finding at sentencing that Ms. Cordova’s prior criminal

13   conduct resulted in large part from her drug addiction. She has had an opportunity while
14   incarcerated to be sober. The Court finds at this point that intensive drug treatment and counseling
15
     will address this issue and reduce the risk of future criminal conduct.
16
            Based upon a consideration of the entire record in this case, the Court finds that a sentence
17
18   of five years’ probation would be appropriate. The Court will impose the same conditions with

19   respect to probation with the addition of the conditions of six months of intermittent confinement
20   for the last six months of the first year of probation and home confinement of 24 months with GPS
21
     monitoring. This period of home confinement will be served both before and after the period of
22
     intermittent confinement. She will also be required to meet with the Court within 60 days of release
23
24   to review her conditions of supervised release.

25   ///
26   ///
27
     ///
28

                                                       3
     Case 2:18-cr-00208-RFB-DJA Document 194 Filed 01/16/21 Page 4 of 4



 1          IV.    CONCLUSION
 2          For the reasons stated,
 3
 4          IT IS THEREFORE ORDERED that Defendant Petitioner’s Motion for Reduction of

 5   Sentence [ECF No. 184] is GRANTED. Ms. Cordova’s remaining sentence is amended to be five

 6   years of probation with the conditions identified in this order. The Court shall enter an Amended

 7   Judgment with its new sentence in this case.

 8          IT IS FURTHER ORDERED that Ms. Cordova shall be released by 5:00 p.m. PST

 9   January 17, 2021.

10
11          DATED: January 16, 2021.

12                                                       __________________________________
13                                                       RICHARD F. BOULWARE, II
                                                         UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    4
